DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim states, “further comprising the step of introducing…” and there is insufficient antecedent basis for this limitation in the claim. Applicant is advised to replace “the step” with “a step”.
Regarding claim 5, the claim states, “further includes the step of introducing…” and there is insufficient antecedent basis for this limitation in the claim. 
It is also unclear if the claim limitation is in relation to the “solids” of claim 1 or if the claim requires the addition of further solids. Applicant is advised to amend the claim accordingly (e.g. “The method of claim 1 further comprising a step of introducing solids…” or “The method of claim 1, wherein the step of introducing a solid comprises introducing the solids through…”).
The claim also states, “wherein the solids represent less than 3750 part per million” and it is unclear if this is the added solids or the total solids.
Regarding claim 8, the claim states, “wherein the combination of carbon dioxide is…” and it is unclear what is to be considered “the combination” given that only “carbon dioxide” is recited. It is unclear if “the combination” is in relation to “the combination of carbon dioxide and hydrogen gas” stated in claim 7 or something else.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka JP 2004243151.
Regarding claim 1, Tanaka teaches a method of producing a canned hydrogen infused carbonated beverage comprising the steps of: providing a can (presently filed specification [0019] states a can to include “a rigid plastic container”); introducing a solid that includes metal into the can, wherein the solid comprises magnesium; filling the can with a carbonated liquid having water; generating molecular hydrogen from the reaction of the solid and the water; generating magnesium bicarbonate from the reaction of the solid and the carbonated liquid; and sealing the can (page 1, see [0003] and page 4, 1st ¶). 
While not expressly recited, the reaction of the Tanaka’s metallic magnesium and carbonated liquid comprising water will naturally generate molecular hydrogen and would naturally generate magnesium bicarbonate.
Regarding claim 2, claim 1 is applied as stated above. Tanaka teaches the addition of metallic magnesium into carbonated water prior to sealing (page 1, see [0003] and page 4, 1st ¶) and said reaction would naturally introduce magnesium bicarbonate into the can. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4, 7, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP 2004243151 in view of Northwestern extract (hereafter, “Northwestern”) (https://www.northwesternextract.com/wp-content/uploads/2013/08/Intro-to-the-Mfg-of-Soft-Drinks_NEW.pdf) .
Regarding claim 3, claim 1 is applied as stated above. Tanaka teaches the drinking water may a carbonated beverage but does not expressly disclose the volume of carbon dioxide. Northwestern teaches carbonated beverages typically have over 1.5 volumes of carbonation (page 13). Thus, one would have reasonably assumed that the carbonated beverage of Tanaka had 1.5 volumes or more of carbon dioxide. 
Regarding claim 4, claim 3 is applied as stated above. Modified Tanaka does not expressly disclose wherein the combined carbon dioxide and hydrogen gas remains less than 6.5 volumes after sealing the can. Northwestern teaches carbonated beverages typically have about 2.0-5.0 volumes of carbonation (page 13). Thus, one would have been motivated to ensure the sealed carbonated beverage of Tanaka maintained the typical amount after sealing. 
Alternatively, as Tanaka is directed to making a hydrogen water to “remove active oxygen from the body” and to promote health (page 2, 1st ¶), it would have been obvious for one of ordinary skill in the art to adjust the amount of magnesium and carbonated liquid to arrive at a beverage having the desired volume of carbon dioxide and hydrogen gas after sealing the can in order to for the beverage to possess the desired properties.
 Regarding claim 7, it is noted that the present claim is directed to a product and also recites product by process limitations (e.g., the water being infused with carbon dioxide); applicant is reminded of MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”
The invention of Tanaka teaches a beverage comprising a sealed can (“bottle”, see presently filed specification [0019]) having a volume, the volume comprising water/carbonated beverage, hydrogen gas and magnesium hydroxide (page 2, First Embodiment). 
Tanaka does not expressly disclose wherein the combination of carbon dioxide and hydrogen gas is less than 6.5 volumes.
 Northwestern teaches carbonated beverages typically have about 2.0-5.0 volumes of carbonation (page 13). Thus, one would have been motivated to ensure the sealed carbonated beverage of Tanaka maintained the typical amount after sealing. 
Alternatively, as Tanaka is directed to making a hydrogen water to “remove active oxygen from the body” and to promote health (page 2, 1st ¶), it would have been obvious for one of ordinary skill in the art to adjust the amount of magnesium and carbonated liquid to arrive at a beverage having the desired volume of carbon dioxide and hydrogen gas after sealing the can in order to for the beverage to possess the desired properties.
Regarding claim 8, claim 7 is applied as stated above. Tanaka teaches the drinking water may be a carbonated beverage but does not expressly disclose the volume of carbon dioxide. Northwestern teaches carbonated beverages typically have about 2.0-5.0 volumes of carbonation (page 13). Thus, one would have been motivated to ensure the carbonated beverage of Tanka comprised typical amounts of carbon dioxide.
Regarding claims 11, claim 7 is applied as stated above. Tanaka teaches a hydrogen rich beverage but does not expressly disclose the hydrogen concentration is greater than 1.6 ppm. However, as the invention of Tanaka is directed to making a hydrogen water to “remove active oxygen from the body” and to promote health (page 2, 1st ¶), it would have been obvious for one of ordinary skill in the art to optimize the concentration of hydrogen needed to arrive at the desired beverage having the desired properties.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP 2004243151. 
Regarding claims 5, claim 1 is applied as stated above. Tanaka teaches adding metal magnesium into the can by infusion (page 3) but does not expressly disclose the amount of metal magnesium as less than 3750 ppm. However, as the invention of Tanaka is directed to making a hydrogen water to “remove active oxygen from the body” and to promote health (page 2, 1st ¶), it would have been obvious for one of ordinary skill in the art to optimize the amount to magnesium needed to arrive at the desired beverage having the desired properties. 
Regarding claims 6, claim 1 is applied as stated above. Tanaka teaches adding metal magnesium into the can (page 3) but does not expressly disclose the amount of metal magnesium as less 225mg per liter of water. However, as the invention of Tanaka is directed to making a hydrogen water to “remove active oxygen from the body” and to promote health (page 2, 1st ¶), it would have been obvious for one of ordinary skill in the art to optimize the amount to magnesium needed to arrive at the desired hydrogen rich beverage having the desired properties.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP 2004243151 in view of Northwestern extract (hereafter, “Northwestern”) (https://www.northwesternextract.com/wp-content/uploads/2013/08/Intro-to-the-Mfg-of-Soft-Drinks_NEW.pdf) and in further view of Kulthanan et al., The pH of water from various sources: an overview for recommendation for patients with atopic dermatitis.
Regarding claim 9, claim 7 is applied as stated above. Tanaka teaches producing a hydrogen rich water with a carbonated liquid (page 1, see [0003] and page 4, 1st ¶) but does not expressly disclose the pH of the water beverage. 
Kulthanan discloses the pH of water from various sources and teaches carbonated water has an average pH of 5.5 (Table 1). Thus, one of ordinary skill in the art would have been motivated to ensure the pH of the carbonated water of Tanaka was within the typical range of carbonated water, for the purpose of meeting consumer expectation. 
	
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP 2004243151 in view of Northwestern extract (hereafter, “Northwestern”) (https://www.northwesternextract.com/wp-content/uploads/2013/08/Intro-to-the-Mfg-of-Soft-Drinks_NEW.pdf) and in further view of Total Dissolved Solids (TDS)
Regarding claim 10, claim 7 is applied as stated above. Tanaka teaches producing a hydrogen rich water with a carbonated liquid (page 1, see [0003] and page 4, 1st ¶) but does not expressly disclose wherein a total amount of dissolved solids is less than 2750mg /liter. 
Total Dissolved Solids teaches the concentration of total dissolved solids in drinking water can have an impact on health (Health Considerations) and affect taste and that “excellent” taste is considered to have less than 300 mg/L TDS (Other Considerations). Thus, one of ordinary skill in the art would have found it obvious to ensure the water beverage of Tanaka comprised less than 2750mg/L TDS in order to have a pleasant taste.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/057,164 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘164 encompasses the presently claimed limitations of instant claims 1. While the method of ‘164 does not expressly recite generating magnesium bicarbonate, the reaction of magnesium and carbon dioxide would naturally do so. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792